EXHIBIT 10.2

 

EXECUTION COPY

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

dated as of July 7, 2017

 

among

 

1847 FITNESS, INC.

 

CLFL, LLC

 

CENTRAL FLORIDA HEALTH CLUBS, LLC

 

MTDR LLC

 

SCFL, LLC

 

AND

 

THE OTHER PARTIES SET FORTH IN EXHIBIT A HERETO

 



  1

   



 

TABLE OF CONTENTS

 



Page

 

ARTICLE I DEFINITIONS

 

5

 

1.1

Certain Definitions.

 

5

 

ARTICLE II PURCHASE AND SALE OF THE INTERESTS

 

9

 

2.1

Purchase and Sale of the Interests.

 

9

 

2.2

Adjustments to Purchase Price.

 

9

 

2.3

Closing.

 

11

 

2.4

Transactions to be Effected at the Closing.

 

11

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF EACH OF THE SELLERS

 

12

 

3.1

Organization; Authority and Enforceability.

 

12

 

3.2

Noncontravention.

 

12

 

3.3

The Interests.

 

13

 

3.4

Brokers’ Fees.

 

13

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANIES

 

13

 

4.1

Organization; Standing and Power; Authority and Enforceability.

 

13

 

4.2

Subsidiaries.

 

14

 

4.3

Capitalization.

 

14

 

4.4

Noncontravention.

 

15

 

4.5

Financial Statements.

 

15

 

4.6

Taxes.

 

15

 

4.7

Compliance with Laws and Orders; Permits.

 

16

 

4.8

No Undisclosed Liabilities.

 

16

 

4.9

Tangible Personal Assets.

 

16

 

4.10

Real Property.

 

17

 

4.11

Intellectual Property.

 

17

 

4.12

Absence of Certain Changes or Events.

 

18

 

4.13

Contracts.

 

19

 

4.14

Litigation.

 

19

 

4.15

Employee Benefits.

 

20

 

4.16

Labor and Employment Matters.

 

20

 

4.17

Environmental Matters.

 

21

 

4.18

Insurance.

 

21

 

4.19

Brokers’ Fees.

 

21

 

4.20

Certain Business Relationships with the Company.

 

21

 

4.21

Equipment.

 

21

 

4.22

Inventories.

 

21

 

4.23

Vendors.

 

22

 

4.24

Intentionally Deleted.

 

22

 

4.25

Potential Conflicts of Interest.

 

22

 

4.26

Product Warranty; Product Liability.

 

22

 

4.27

Officers and Directors; Bank Accounts, Signing Authority, Powers of Attorney.

 

22

 

4.28

Members.

 

22

 

4.29

Accounts Receivable..

 

23

 

4.30

Disclosure.

 

23



 



  2

   



 

TABLE OF CONTENTS

 



Page

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 

23

 

5.1

Organization; Authorization.

 

23

 

5.2

Capitalization.

 

23

 

5.3

Noncontravention.

 

24

 

5.4

Brokers’ Fees.

 

24

 

ARTICLE VI COVENANTS

 

25

 

6.1

Consents.

 

25

 

6.2

Operation of the Companies’ Business.

 

25

 

6.3

Access.

 

26

 

6.4

Notice of Developments.

 

26

 

6.5

No Solicitation.

 

26

 

6.6

Taking of Necessary Action; Further Action.

 

27

 

6.7

Covenant not to Compete.

 

27

 

6.8

Bylaws of the Buyer.

 

27

 

6.9

Financial Information.

 

28

 

6.10

Management Fee.

 

28

 

6.11

Disclosure Schedule.

 

28

 

6.12

No Mandatory Capital Calls.

 

29

 

ARTICLE VII CONDITIONS TO OBLIGATIONS TO CLOSE

 

29

 

7.1

Conditions to Obligation of the Buyer.

 

29

 

7.2

Conditions to Obligation of the Sellers and the Companies.

 

31

 

ARTICLE VIII TERMINATION; AMENDMENT; WAIVER

 

32

 

8.1

Termination of Agreement.

 

32

 

8.2

Effect of Termination.

 

33

 

8.3

Amendments.

 

33

 

8.4

Waiver.

 

33

 

ARTICLE IX INDEMNIFICATION

 

34

 

9.1

Survival.

 

34

 

9.2

Indemnification by Sellers.

 

34

 

9.3

Indemnification by Buyer.

 

34

 

9.4

Indemnification Procedure.

 

35

 

9.5

Failure to Give Timely Notice.

 

35

 

9.6

Limitation on Indemnification Obligation.

 

36

 

9.7

Payments.

 

37



 



  3

   



 

TABLE OF CONTENTS

 



Page

 

ARTICLE X MISCELLANEOUS

 

37

 

10.1

Press Releases and Public Announcement.

 

37

 

10.2

No Third-Party Beneficiaries.

 

37

 

10.3

Entire Agreement.

 

37

 

10.4

Succession and Assignment.

 

37

 

10.5

Construction.

 

37

 

10.6

Notices.

 

37

 

10.7

Governing Law.

 

38

 

10.8

Consent to Jurisdiction and Service of Process.

 

38

 

10.9

Headings.

 

38

 

10.10

Severability.

 

39

 

10.11

Expenses.

 

39

 

10.12

Incorporation of Exhibits and Schedules.

 

39

 

10.13

Limited Recourse.

 

39

 

10.14

Specific Performance.

 

39

 

10.15

Counterparts.

 

39

 

EXHIBIT A – List of Sellers and Interests in the Companies

 

EXHIBIT B – Working Capital Details



 



  4

   



 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated as of July 7, 2017 (the
“Agreement”), among 1847 Fitness, Inc., a Delaware corporation (the “Buyer”),
Central Florida Health Clubs, LLC d/b/a Gold’s Gym Orlando, a Florida limited
liability company (“CFHC”), CLFL, LLC d/b/a Gold’s Gym Clermont, a Florida
limited liability company (“CLFL”), MTDR LLC d/b/a Gold’s Gym Mt. Dora, a
Florida limited liability company (“MTDR”), SCFL, LLC d/b/a Gold’s Gym St.
Cloud, a Florida limited liability company (“SCFL,” and together with CFHC,
CLFL, MTDR, each a “Company” and collectively, the “Companies”), and the other
parties set forth in Exhibit A hereto (the “Sellers”).

 

BACKGROUND

 

Each Seller is the record and beneficial owner of the percentage of equity
interests (the “Interests”) of the Companies set forth opposite each such
Seller’s name on Exhibit A. The Sellers collectively own 100% of the issued and
outstanding Interests in the Companies. The Sellers desire to sell all the
Interests to the Buyer, and the Buyer desires to purchase all the Interests from
the Sellers, upon the terms and subject to the conditions set forth in this
Agreement (such sale and purchase of the Interests, the “Acquisition”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Certain Definitions.

 

(a) When used in this Agreement, the following terms will have the meanings
assigned to them in this Section 1.1(a) and other defined terms will have the
meanings given to them elsewhere in this Agreement:

 

“Action” means any claim, action, suit, inquiry, hearing, proceeding or other
investigation.

 

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Person. For purposes of this definition,
“Control” (including the terms “Controlled by” and “under common Control with”)
means possession of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of stock, membership
interests or other equity interests, as trustee or executor, by Contract or
otherwise.

 



  5

   



 

“Benefit Plan” means any “employee benefit plan” as defined in ERISA Section
3(3), including any (i) nonqualified deferred compensation or retirement plan or
arrangement which is an Employee Pension Benefit Plan (as defined in ERISA
Section 3(2)), (ii) qualified defined contribution retirement plan or
arrangement which is an Employee Pension Benefit Plan, (iii) qualified defined
benefit retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)), (iv)
Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or material
fringe benefit plan or program, or (v) stock purchase, stock option, severance
pay, employment, change-in-control, vacation pay, company award, salary
continuation, sick leave, excess benefit, bonus or other incentive compensation,
life insurance, or other employee benefit plan, contract, program, policy or
other arrangement, whether or not subject to ERISA, under which any present or
former employee of the Company has any present or future right to benefits
sponsored or maintained by the Company or any ERISA Affiliate.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by Law to close.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any written agreement, contract, commitment, arrangement or
understanding.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person who is, or at any time was, a member of a
“controlled group of corporations” within the meaning of Section 414(b) or (c)
of the Code and, for the purpose of Section 302 of ERISA and/or Section 412,
4971, 4977, 4980D, 4980E and/or each “applicable section” under Section
414(f)(2) of the Code, within the meaning of Section 412(n)(6) of the Code that
includes, or at any time included, the Company or any Affiliate thereof, or any
predecessor of any of the foregoing. “GAAP” means United States generally
accepted accounting principles as in effect on the date hereof.

 

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state or local government or foreign, international,
multinational or other government, including any department, commission, board,
agency, bureau, official or other regulatory, administrative or judicial
authority thereof.

 

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction worldwide, whether registered or
unregistered, including such rights in and to: (i) patents (including all
reissues, divisions, provisionals, continuations and continuations-in-part,
re-examinations, renewals and extensions thereof), patent applications, patent
disclosures or other patent rights; (ii) copyrights, design, design
registration, and all registrations, applications for registration, and renewals
for any of the foregoing, and any “moral” rights; (iii) trademarks, service
marks, trade names, business names, logos, trade dress, certification marks and
other indicia of commercial source or origin together with all goodwill
associated with the foregoing, and all registrations, applications and renewals
for any of the foregoing; (iv) trade secrets and business, technical and
know-how information, databases, data collections and other confidential and
proprietary information and all rights therein; (v) software, including data
files, source code, object code, application programming interfaces,
architecture, files, records, schematics, computerized databases and other
software-related specifications and documentation; and (vi) Internet domain name
registrations.

 



  6

   



 

“IRS” means the Internal Revenue Service.

 

“Knowledge” means, when used with respect to a Seller, the actual or
constructive knowledge of such Seller, and when used with respect to the
Companies or the Buyer, the actual or constructive knowledge of any officer,
director or manager of the Companies or the Buyer after due inquiry.

 

“Law” means any statute, law, ordinance, rule or regulation of any Governmental
Entity.

 

“Liability” means all indebtedness, obligations and other liabilities and
contingencies of a Person, whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, hypothecation or other encumbrance in respect of such
property or asset.

 

“Minimum Working Capital” is equal to negative $40,000.

 

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.

 

“Permit” means any authorization, approval, consent, certificate, license,
clearance, permit or franchise of or from any Governmental Entity of competent
jurisdiction or pursuant to any Law.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.

 

“Representatives” means, with respect to any Person, the respective directors,
officers, employees, counsel, accountants and other representatives of such
Person.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other Subsidiary), owns, directly or indirectly,
more than 50% of the stock or other equity interests, the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of a non-corporate Person.

 

“Taxes” means all federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, customs duty, capital stock, severance, stamp,
payroll, sales, transfer, employment, unemployment, disability, use, property,
withholding, excise, production, value added, occupancy and other taxes, duties
or assessments of any nature whatsoever, in each case, imposed by any Taxing
Authority.

 



  7

   



 

“Taxing Authority” means any Governmental Entity having or purporting to
exercise jurisdiction with respect to any Tax.

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, filed or required to be
filed with any Taxing Authority.

 

“Transaction Proposal” means any unsolicited written bona fide proposal made by
a third party relating to (i) any direct or indirect acquisition or purchase of
all or substantially all of the assets of the Companies or any of their
Subsidiaries, (ii) any direct or indirect acquisition or purchase of a majority
of the combined voting power of the Interests of the Companies or any equity
securities of any of their Subsidiaries, (iii) any merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving the Companies in which the other party thereto or its
stockholders will own 51% or more of the combined voting power of the parent
entity resulting from any such transaction, or (iv) any other transaction that
is inconsistent with the intent and purpose of this Agreement.

 

“Transfer Taxes” means sales, use, transfer, recording, documentary, stamp,
registration and stock transfer Taxes and any similar Taxes.

 

“$” means United States dollars.

 

(b) For purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires: (i) the meaning assigned to
each term defined herein will be equally applicable to both the singular and the
plural forms of such term and vice versa, and words denoting any gender will
include all genders as the context requires; (ii) where a word or phrase is
defined herein, each of its other grammatical forms will have a corresponding
meaning; (iii) the terms “hereof”, “herein”, “hereunder”, “hereby” and
“herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement; (iv) when a reference is made in this Agreement to
an Article, Section, paragraph, Exhibit or Schedule without reference to a
document, such reference is to an Article, Section, paragraph, Exhibit or
Schedule to this Agreement; (v) a reference to a subsection without further
reference to a Section is a reference to such subsection as contained in the
same Section in which the reference appears, and this rule will also apply to
paragraphs and other subdivisions; (vi) the word “include”, “includes” or
“including” when used in this Agreement will be deemed to include the words
“without limitation”, unless otherwise specified; (vii) a reference to any party
to this Agreement or any other agreement or document will include such party’s
predecessors, successors and permitted assigns; and (viii) a reference to any
Law means such Law as amended, modified, codified, replaced or reenacted as of
the date hereof, and all rules and regulations promulgated thereunder as of the
date hereof.

 



  8

   



 

ARTICLE II

PURCHASE AND SALE OF THE INTERESTS

 

2.1 Purchase and Sale of the Interests. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing each Seller will
contribute, sell, transfer and deliver to the Buyer, and the Buyer will purchase
and receive from each Seller, all the Interests set forth opposite such Seller’s
name on Exhibit A for an aggregate purchase price consisting of (a) Fourteen
Million Dollars ($14,000,000) in cash, (b) the Gross-Up Amount (as defined
below), if any, in cash, (c) the Buyer Shares (as defined below), and (d) the
Buyer Note (as defined below) (collectively, the “Purchase Price”), payable as
described below.

 

(a) The cash portion of the Purchase Price shall be Fourteen Million Dollars
($14,000,000) payable by the Buyer at the Closing through the delivery to the
Sellers of cash in immediately available funds (the “Cash Portion”).

 

(b) At the Closing, the Buyer will issue to the Sellers One Hundred Thirty Five
(135) shares in the aggregate (the “Buyer Shares”) of the Buyer’s Common Stock,
$0.001 par value per share, constituting 13.5% of the issued and outstanding
capital stock of the Buyer on the Closing Date on a fully-diluted basis
(assuming the exercise, conversion or exchange of all securities of the Buyer
that are exercisable or exchangeable for, or convertible into, the Buyer’s
Common Stock) and after giving effect to the Closing. If, subsequent to the date
of this Agreement and prior to the Closing Date, any Seller who receives Buyer
Shares determines that he or it will incur a federal tax liability resulting
from the receipt of Buyer Shares as a portion of the Purchase Price and notifies
the Buyer in writing of the amount of such liability and provides the Buyer with
a reasonably detailed calculation of such liability, the Buyer will pay to such
Sellers in a timely fashion prior to the due date of such tax liability an
additional amount that is equal to the amount of such federal tax liability, as
reasonably determined in accordance with applicable tax law, up to an aggregate
maximum amount of $238,000 (the “Gross-Up Amount”).

 

(c) At the Closing, the Buyer will issue to the Sellers promissory notes in the
aggregate principal amount of One Million Dollars ($1,000,000) in the form
mutually agreed upon by the parties (each a “Buyer Note” and, collectively, the
“Buyer Notes”).

 

The Sellers shall deliver to the Buyer a written schedule (the “Allocation
Schedule”) that allocates the aggregate Purchase Price among the Sellers within
sixty (60) days of the date of this Agreement. The Parties acknowledge and agree
that the Purchase Price shall not be distributed pro rata among all of the
Sellers and, instead, shall be distributed in accordance with the Allocation
Schedule, which will result in some Sellers receiving a different mix of
consideration than other Sellers.

 

2.2 Adjustments to Purchase Price.

 

(a) Working Capital Adjustment.

 

(i) At the Closing, the Sellers shall deliver to the Buyer an unaudited balance
sheet of the Companies (the “Preliminary Balance Sheet”) as at the Closing
together with a certificate of the Sellers stating that the Preliminary Balance
Sheet was prepared in accordance with best practices and consistent with the
Companies’ previous accounting methods, so as to present fairly in all material
respects the financial condition of Companies as of such date.

 



  9

   



 

(ii) As soon as practicable following the Closing Date (but not later than sixty
(60) days after the Closing Date), the Buyer shall cause its accountant to
prepare and deliver to the Sellers an unaudited balance sheet of the Companies
(the “Closing Date Balance Sheet”) and all calculations, work papers and
supporting documents as of the Closing Date. The Closing Date Balance Sheet
shall be prepared in accordance with best practices in a manner consistent with
the Preliminary Balance Sheet so as to present fairly in all material respects
the financial condition of the Companies.

 

(iii) If the Closing Working Capital exceeds the Preliminary Working Capital,
then the Buyer (or, at the Buyer’s direction, the Companies) shall promptly
(and, in any event, within seven (7) days) pay to the Sellers an amount in cash
that is equal to the excess. If the Preliminary Working Capital exceeds the
Closing Working Capital, then the Sellers shall promptly (and, in any event,
within seven (7) days) pay to the Buyer an amount in cash that is equal to such
excess. Any such adjustment shall be treated as an adjustment to the Purchase
Price. For the avoidance of doubt, the Parties agree that notwithstanding
anything to the contrary contained in this Agreement, the Working Capital
Adjustment set forth in this Section 2.2(a) shall be calculated in accordance
with the working capital details set forth on Exhibit B to this Agreement.

 

(iv) In the event the Sellers do not agree with the Closing Working Capital as
reflected on the Closing Date Balance Sheet, the Sellers shall so inform the
Buyer in writing within twenty (20) days of the Sellers’ receipt of such Balance
Sheet and the supporting documentation, such writing to set forth the objections
of the Sellers in reasonable detail. If the Sellers and the Buyer cannot reach
agreement as to any disputed matter relating to the Closing Working Capital
within fifteen (15) days after notification by the Sellers to the Buyer of a
dispute, they shall forthwith refer the dispute to an Independent Accounting
Firm mutually agreeable to the Sellers and the Buyer for resolution, with the
understanding that such firm shall resolve all disputed items within twenty (20)
days after such disputed items are referred to it. If the Buyer and the Sellers
are unable to agree on the choice of an Independent Accounting Firm, they shall
select an Independent Accounting Firm by lot (after excluding their respective
regular outside accounting firms). Each of the Sellers, on the one hand, and the
Buyer, on the other hand, shall bear one-half of the costs of such accounting
firm. The Independent Accounting Firm shall act as an arbitrator and shall
determine, based solely on presentations by the parties (and not by independent
review) and the terms of this Agreement, only those disputed items among the
parties and shall render a written report to the parties containing the
resolution of each such dispute, a brief summary of the Independent Accounting
Firm’s reasoning for the resolution of each such dispute and the resulting
calculations and shall have no right, authority or discretion to employ any
accounting standards or principles except for those provided for in this
Agreement. The Independent Accounting Firm shall have the full and exclusive
authority to decide all the issues still then in dispute. The decision of the
accounting firm with respect to all disputed matters relating to the Closing
Working Capital shall be deemed final and conclusive and shall be binding upon
the Sellers and the Buyer. In addition, if the Sellers do not object to the
Closing Working Capital within the 20-day period referred to above, the Closing
Working Capital, as reflected on the Closing Date Balance Sheet as so prepared,
shall be deemed final and conclusive and binding upon the Sellers and the Buyer.

 

(v) The Sellers shall be entitled to have access to the books and records of the
Companies and the Buyer’s work papers prepared in connection with the Closing
Date Balance Sheet and shall be entitled to discuss such books and records and
work papers with the Buyer and those persons responsible for the preparation
thereof.

 



  10

   



 

(b) Minimum Working Capital Adjustment. If the Minimum Working Capital exceeds
the Preliminary Working Capital, then the Cash Portion shall be reduced at the
Closing by an amount equal to such difference.

 

(c) Adjustment for Outstanding Indebtedness. The Cash Portion shall be decreased
by the amount of any outstanding indebtedness of the Companies existing as of
the Closing Date.

 

(d) Adjustment for Additional Fitness Club. In the event the Sellers consummate
before the Closing Date (as defined in Section 2.3 below) the contemplated
purchase of one additional fitness club located at Glen Brook Commons, U.S.
Highway 27, Clermont, Florida (the “New Club”), upon such consummation (i) the
New Club shall be deemed a “Company” as defined herein, (ii) the equity
interests in the New Club shall be deemed “Interests” as defined herein and
Exhibit A hereto shall be amended accordingly to include such equity interests
in the New Club, and (iii) the Cash Portion shall be increased by an amount
equal to 125% of the capitalized costs (calculated in accordance with best
practices and consistent with the Companies’ previous accounting methods)
associated with the New Club.

 

2.3 Closing.

 

The consummation of the Acquisition and the other transactions contemplated
hereby (the “Closing”) will take place by the reciprocal delivery of closing
documents by electronic mail, regular mail, fax or any other means mutually
agreed upon by the parties on the day on which the last of the conditions to
closing contained in Article VII of this Agreement (other than any conditions
that by their nature are to be satisfied at the Closing) are satisfied or waived
in accordance with this Agreement or such other date as the Buyer and the
Sellers may mutually determine (the date on which the Closing actually occurs is
referred to as the “Closing Date”).

 

2.4 Transactions to be Effected at the Closing.

 

(a) At the Closing, the Buyer will (i) pay to the Sellers the Cash Portion of
the Purchase Price in accordance with the Allocation Schedule, adjusted in
accordance with subsection 2.2(b) above, less the amounts paid pursuant to
subsection 2.2(c) above and plus the amounts paid pursuant to subsection 2.2(d)
above, if any, by paying such sum to each Seller by transfer of immediately
available funds in accordance with instructions provided by the Sellers, (ii)
issue to the Sellers the Buyer Shares in accordance with the Allocation
Schedule, by issuing to each such party listed on the Allocation Schedule as
receiving Buyer Shares a certificate representing the number of Buyer Shares set
forth for such party on the Allocation Schedule, (iii) issue to each Seller
listed on the Allocation Schedule as receiving a Buyer Note, a Buyer Note in the
applicable principal amount reflected on the Allocation Schedule, (iv) deliver
to the Sellers all other documents, instruments or certificates required to be
delivered by the Buyer at or prior to the Closing pursuant to this Agreement.

 

(b) At the Closing, each Seller will (i) deliver to the Buyer a certificate or
certificates representing the Interests, if certificated, duly endorsed or
accompanied by membership interest or stock powers, as applicable, duly endorsed
in blank and (ii) deliver to the Buyer all other documents, instruments or
certificates required to be delivered by the Seller at or prior to the Closing
pursuant to this Agreement.

 



  11

   



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF EACH OF THE SELLERS

 

Each of the Sellers represents and warrants to the Buyer that each statement
contained in this Article III is true and correct as of the date hereof.

 

3.1 Organization; Authority and Enforceability.

 

The Seller, if a legal entity, is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or other
formation. The Seller has the requisite power and authority, and, in the case of
any Seller that is an individual, the requisite legal capacity, to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the Acquisition and the other transactions contemplated hereby. The execution,
delivery and performance by the Seller of this Agreement and the consummation by
the Seller of the Acquisition and the other transactions contemplated hereby
have been duly authorized by all necessary action on the part of the Seller and
no other action is necessary on the part of the Seller to authorize this
Agreement or to consummate the Acquisition or the other transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Seller and, assuming the due authorization, execution and delivery by each other
party hereto, constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as limited
by (a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar Laws relating to creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

 

3.2 Noncontravention.

 

(a) Neither the execution and the delivery of this Agreement nor the
consummation of the Acquisition or the other transactions contemplated by this
Agreement, will, with or without the giving of notice or the lapse of time or
both, (i) to the actual knowledge of the Seller, violate any Law applicable to
the Seller or (ii) violate any Contract to which the Seller is a party, except
in the case of clauses (i) and (ii) to the extent that any such violation would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the assets, properties, condition (financial or otherwise), or
operations of the Companies and their Subsidiaries taken as a whole (a “Company
Material Adverse Effect”).

 

(b) The execution and delivery of this Agreement by the Seller does not, and the
performance of this Agreement by the Seller will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity, except (i) as set forth in Section 4.4 of the Disclosure
Schedule or (ii) where the failure to take such action would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

 



  12

   



 

3.3 The Interests.

 

(a) The Seller holds of record and owns beneficially the issued and outstanding
Interests of the Companies set forth opposite the Seller’s name on Exhibit A,
free and clear of all Liens. The Interests set forth opposite the Seller’s name
on Exhibit A correctly sets forth all Interests owned of record or beneficially
by the Seller in the Companies.

 

(b) The Seller is not party to any Contract obligating the Seller to vote or
dispose of any Interests, or other equity or voting interests in, the Companies.

 

(c) The Seller has the full right to sell, convey, transfer, assign and deliver
the Interests, without the need to obtain the consent or approval of any third
party. At and as of the Closing, the Seller will convey the Interests to the
Buyer by instruments of assignment and transfer effective in each case to vest
in the Buyer, and the Buyer will have, good and valid record and marketable
title to the Interests, free and clear of all Liens.

 

3.4 Brokers’ Fees. Except for the payment of a commission to Woodbridge
International pursuant to a separate agreement executed between Woodbridge
International and each of the Companies, the Seller does not have any Liability
to pay any fees or commissions to any broker, finder or agent with respect to
this Agreement, the Acquisition or the transactions contemplated by this
Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANIES

 

Each of the Sellers, solely with respect to and to the extent of such Seller’s
pro rata Interest in a specific Company (as more particularly set forth in
Exhibit A), represents and warrants to the Buyer that each statement contained
in this Article IV is true and correct as of the date hereof, except as set
forth in the schedule to be delivered pursuant to Schedule 6.11 of this
Agreement (the “Disclosure Schedule”). The Disclosure Schedule will be arranged
for purposes of convenience only, in sections corresponding to the Sections of
this Article IV. Each section of the Disclosure Schedule will be deemed to
incorporate by reference all information disclosed in any other section of the
Disclosure Schedule.

 

4.1 Organization; Standing and Power; Authority and Enforceability.

 

(a) The Companies are limited liability companies duly organized, validly
existing and in good standing (with respect to jurisdictions that recognize the
concept of good standing) under the Laws of their jurisdiction of organization,
and have the requisite power and authority to own, lease and operate their
assets and to carry on their business as now conducted. The Companies are duly
qualified or licensed to do business as limited liability companies and are in
good standing (with respect to jurisdictions that recognize the concept of good
standing) in each jurisdiction where the character of the assets and properties
owned, leased or operated by them or the nature of their business makes such
qualification or license necessary, except where the failure to be so qualified
or licensed or to be in good standing, would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

 



  13

   



 

(b) The Companies have the requisite power and authority to execute and deliver
this Agreement, to perform their respective obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Companies of this Agreement and the consummation by the
Companies of the transactions contemplated hereby have been duly authorized by
all necessary action on the part of the Companies, and no other action is
necessary on the part of the Companies to authorize this Agreement or to
consummate the Acquisition or the other transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Companies and, assuming
the due authorization, execution and delivery by each other party hereto,
constitutes a legal, valid and binding obligation of the Companies, enforceable
against the Companies in accordance with its terms, except as limited by (i)
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally and (ii) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

 

4.2 Subsidiaries. The Companies do not have any Subsidiaries.

 

4.3 Capitalization.

 

(a) Section 4.3 of the Disclosure Schedule sets forth the authorized, issued and
outstanding Interests of the Companies.

 

(b) The Companies have no plans or agreements pursuant to which they have
granted or committed to grant any option or right to acquire membership
interests or any other award payable in or based upon the membership interests
of the Companies. There are no outstanding options, warrants or other securities
or subscription, preemptive or other rights convertible into or exchangeable or
exercisable for any membership interests or other equity or voting interests of
the Companies and there are no “phantom interest” rights, interest appreciation
rights or other similar rights with respect to the Companies. There are no
Contracts of any kind to which the Companies are a party or by which the
Companies are bound, obligating the Companies to issue, deliver, grant or sell,
or cause to be issued, delivered, granted or sold, additional membership
interests, or other equity or voting interests in, or options, warrants or other
securities or subscription, preemptive or other rights convertible into, or
exchangeable or exercisable for, membership interests, or other equity or voting
interests in, the Companies, or any “phantom interests” right, interest
appreciation right or other similar right with respect to the Companies, or
obligating the Companies to enter into any such Contract.

 

(c) There are no securities or other instruments or obligations of the
Companies, the value of which is in any way based upon or derived from any
equity or voting interests of the Companies or having the right to vote (or
convertible into, or exchangeable or exercisable for, securities having the
right to vote) on any matters on which any of the Companies’ members may vote.

 



  14

   



 

(d) There are no Contracts, contingent or otherwise, obligating the Companies to
repurchase, redeem or otherwise acquire any membership interests of, or other
equity or voting interests in, the Companies. There are no voting trusts,
registration rights agreements or member agreements to which the Companies are a
party with respect to the voting of membership interests in the Companies or
with respect to the granting of registration rights for any of the membership
interests in the Companies. There are no rights plans affecting the Companies.

 

(e) Except as set forth in Section 4.3 of the Disclosure Schedule, there are no
bonds, debentures, notes or other indebtedness of the Companies.

 

4.4 Noncontravention.

 

(a) Neither the execution and delivery of this Agreement nor the consummation of
the Acquisition and the other transactions contemplated by this Agreement will,
with or without the giving of notice or the lapse of time or both, (i) violate
any provision of the articles of organization or formation or limited liability
company operating agreements (or comparable organization documents, as
applicable) of the Companies, (ii) to the Knowledge of the Sellers and assuming
compliance with the filing and notice requirements set forth in Section
4.4(b)(i), violate any Law applicable to the Companies on the date hereof or
(iii) violate any Contract to which the Companies are a party, except in the
case of clauses (ii) and (iii) to the extent that any such violation would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

(b) The execution and delivery of this Agreement by the Companies does not, and
the performance of this Agreement by the Companies will not, require any
consent, approval, authorization or Permit of, or filing with or notification
to, any Governmental Entity, except for (i) the filings set forth in Section 4.4
of the Disclosure Schedule or (ii) where the failure to take such action would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

4.5 Financial Statements.

 

(a) Section 4.5 of the Disclosure Schedule contains true and complete copies of
(i) the unaudited consolidated balance sheet of the Companies as of December 31,
2016 and December 31, 2015, and the related unaudited statements of income,
members’ equity and cash flows for the two years ended December 31, 2016 and
December 31, 2015 (the “Financial Statements”). The Financial Statements have
been prepared in accordance with best practices and consistent with the
Companies’ previous accounting methods applied on a consistent basis throughout
the periods involved and, on that basis, fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Companies as of the indicated dates and for the indicated periods.

 

4.6 Taxes.

 

(a) All material Tax Returns required to have been filed by the Companies have
been filed, and each such Tax Return reflects the liability for Taxes in all
material respects. All Taxes shown on such Tax Returns as due have been paid or
accrued.

 



  15

   



 

(b) To the Knowledge of the Sellers, there is no audit pending against the
Companies in respect of any Taxes. There are no Liens on any of the assets of
the Companies that arose in connection with any failure (or alleged failure) to
pay any Tax, other than Liens for Taxes not yet due and payable.

 

(c) The Companies have withheld and paid or accrued for all material Taxes
required to have been withheld and paid or accrued for in connection with
amounts paid or owing to any third party.

 

(d) The Companies have not waived any statute of limitations in respect of Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency.

 

(e) The Companies are not a party to any Tax allocation or sharing agreement.

 

4.7 Compliance with Laws and Orders; Permits.

 

(a) The Companies are in compliance with all Laws and Orders to which the
businesses of the Companies are subject, except where such failure to comply
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

 

(b) The Companies own, hold, possess or lawfully use in the operation of their
businesses all Permits that are necessary for them to conduct their businesses
as now conducted, except where such failure to own, hold, possess or lawfully
use such Permit would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

4.8 No Undisclosed Liabilities. The Companies do not have any Liability, except
for (a) Liabilities set forth in the Financial Statements and (b) Liabilities
which have arisen since the date of the Financial Statements in the ordinary
course of business (none of which results from, arises out of, relates to, is in
the nature of, or was caused by any breach of contract, breach of warranty,
tort, infringement, or violation of law).

 

4.9 Tangible Personal Assets.

 

(a) The Companies have good title to, or a valid interest in, all of their
tangible personal assets, free and clear of all Liens, other than (i) Liens for
current real or personal property Taxes that are not yet due and payable or that
may hereafter be paid without material penalty or that are being contested in
good faith, (ii) statutory Liens of landlords and workers,’ carriers’ and
mechanics’ or other like Liens incurred in the ordinary course of business or
that are being contested in good faith, (iii) Liens and encroachments which do
not materially interfere with the present or proposed use of the properties or
assets they affect, (iv) Liens that will be released prior to or as of the
Closing, (v) Liens arising under this Agreement, (vi) Liens created by or
through the Buyer, and (vii) Liens set forth in Section 4.9 of the Disclosure
Schedule, or (viii) Liens that, individually or in the aggregate, do not
materially interfere with the ability of the Companies to conduct their business
as currently conducted and do not adversely affect the value of, or the ability
to sell, such personal properties and assets (the “Permitted Liens”).

 



  16

   



 

(b) The Companies’ tangible personal assets are suitable for the purposes for
which they are currently being used. The Buyer acknowledges that the Companies’
tangible personal assets are being indirectly acquired by the Buyer through the
Acquisition in “As-Is” condition, without any representations or warranties from
the Sellers relating thereto. The Buyer further acknowledges that it has had an
opportunity to inspect the Companies’ tangible personal assets, including all
furniture, fixtures and equipment, and that it has adequately investigated and
is satisfied with the “As-Is” condition of the foregoing.

 

4.10 Real Property.

 

The Companies do not own any real property. Section 4.10 of the Disclosure
Schedule contains a list of all leases and subleases (collectively, the “Real
Property Leases”) under which the Companies are either lessor or lessee (the
“Real Property”). The Sellers have made available to the Buyer true and complete
copies of each Real Property Lease. To the Knowledge of the Sellers, (a) all
Real Property Leases are valid and binding Contracts of the Companies and are in
full force and effect (except for those that have terminated or will terminate
by their own terms), and (b) neither the Companies nor any other party thereto
is in violation or breach of or default (or with notice or lapse of time, or
both, would be in violation or breach of or default) under the terms of any such
Contract, in each case, except where such default would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

 

4.11 Intellectual Property.

 

(a) Section 4.11 of the Disclosure Schedule sets forth a list that includes all
material Intellectual Property owned by the Companies (the “Company-Owned
Intellectual Property”) that is registered or subject to an application for
registration (including the jurisdictions where such Company-Owned Intellectual
Property is registered or where applications have been filed, and all
registration or application numbers, as appropriate).

 

(b) All necessary registration, maintenance and renewal fees have been paid and
all necessary documents have been filed with the United States Patent and
Trademark Office or foreign patent and trademark office in the relevant foreign
jurisdiction for the purposes of maintaining the registered Company-Owned
Intellectual Property.

 

(c) Except as set forth in Section 4.11 of the Disclosure Schedule, (i) the
Companies are the exclusive owners of the Company-Owned Intellectual Property
free and clear of all Liens (other than Permitted Liens); (ii) to the Knowledge
of the Sellers, no proceedings have been instituted, are pending or are
threatened that challenge the rights of the Companies in or the validity or
enforceability of the Company-Owned Intellectual Property; (iii) to the
Knowledge of the Sellers, neither the use of the Company-Owned Intellectual
Property as currently used by the Companies in the conduct of the Companies’
businesses, nor the conduct of the businesses as presently conducted by the
Companies infringes, dilutes, misappropriates or otherwise violates in any
material respect the Intellectual Property rights of any Person; and (iv) as of
the date of this Agreement, the Companies have not made any claim of a
violation, infringement, misuse or misappropriation by any Person, of their
rights to, or in connection with, the Company-Owned Intellectual Property.

 



  17

   



 

(d) Except as set forth in Schedule 4.11 of the Disclosure Schedule, the
Companies have not permitted or licensed any Person to use any Company-Owned
Intellectual Property.

 

(e) Section 4.11 of the Disclosure Schedule sets forth a complete and accurate
list of all licenses, other than “off the shelf” commercially available software
programs, pursuant to which the Companies license from a Person of Intellectual
Property that is material to and used in the conduct of the business by the
Companies.

 

(f) Except as set forth in Section 4.11 of the Disclosure Schedule, to the
Knowledge of the Sellers, the Companies are not in default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any Contract pursuant to which any third party is authorized to use any
Company-Owned Intellectual Property or pursuant to which the Companies are
licensed to use Intellectual Property owned by a third party, except where such
default would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

4.12 Absence of Certain Changes or Events. Since the date of the Financial
Statements, no event has occurred that has had, individually or in the
aggregate, a Company Material Adverse Effect. Without limiting the generality of
the foregoing, since that date (except to the extent specifically contemplated
by this Agreement):

 

(a) the Companies have not sold, leased, transferred, or assigned any of their
assets, tangible or intangible, other than for a fair consideration in the
ordinary course of business;

 

(b) the Companies have not entered into any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
either involving more than $50,000 or outside the ordinary course of business;

 

(c) no party (including the Companies) has accelerated, terminated, modified, or
cancelled any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than $50,000 to
which the Companies are a party or by which any of them is bound;

 

(d) the Companies have not imposed any Liens upon any of its assets, tangible or
intangible;

 

(e) the Companies have not made any capital expenditure (or series of related
capital expenditures) either involving more than $50,000 or outside the ordinary
course of business;

 

(f) the Companies have not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either involving more than
$50,000 or outside the ordinary course of business;

 



  18

   



 

(g) the Companies have not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property;

 

(h) there has been no change made or authorized in the charter or limited
liability company agreements of the Companies;

 

(i) the Companies have not issued, sold, or otherwise disposed of any of their
membership interests, or granted any options, warrants, or other rights to
purchase or obtain (including upon conversion, exchange, or exercise) any of
their membership interests;

 

(j) the Companies have not made any loan to, or entered into any other
transaction with, any of their directors, officers, and employees outside the
ordinary course of business;

 

(k) the Companies have not entered into any employment contract or modified the
terms of any existing such contract or agreement;

 

(l) the Companies have not granted any increase in the base compensation of any
of its directors, officers, and employees outside the ordinary course of
business;

 

(m) the Companies have not committed to any of the foregoing.

 

4.13 Contracts.

 

(a) Except as set forth in Section 4.13 of the Disclosure Schedule, as of the
date hereof, the Companies are not a party to or bound by any: (i) Contract not
contemplated by this Agreement that materially limits the ability of the
Companies to engage or compete in any manner of the businesses presently
conducted by the Companies; (ii) Contract that creates a partnership or joint
venture or similar arrangement with respect to any material businesses of the
Companies; (iii) indenture, credit agreement, loan agreement, security
agreement, guarantee, note, mortgage or other evidence of indebtedness or
agreement providing for indebtedness in excess of $50,000; (iv) Contract that
relates to the acquisition or disposition of any material business (whether by
merger, sale of equity, sale of assets or otherwise) other than this Agreement;
or (v) Contract that involves performance of services or delivery of goods or
materials by or to the Companies in an amount or with a value in excess of
$50,000 in any 12-month period (which period may extend past the Closing).

 

(b) The Sellers have made available to the Buyer true and complete copies of
each of the Contracts set forth in Section 4.13 of the Disclosure Schedule. To
the Knowledge of the Sellers, (i) all such Contracts are valid and binding, (ii)
all such Contracts are in full force and effect (except for those that have
terminated or will terminate by their own terms), and (iii) neither any Company
nor any other party thereto, is in violation or breach of or default under (or
with notice or lapse of time, or both, would be in violation or breach of or
default under) the terms of any such Contract, in each case, except where such
default would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

4.14 Litigation. Except as set forth in Section 4.14 of the Disclosure Schedule,
there is no Action pending or, to the Knowledge of the Sellers, threatened
against the Companies that (a) challenges or seeks to enjoin, alter or
materially delay the Acquisition or (b) would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

 



  19

   



 

4.15 Employee Benefits.

 

(a) Section 4.15 of the Disclosure Schedule includes a list of all Benefit Plans
maintained or contributed to by the Companies or any of their Subsidiaries (the
“Company Benefit Plans”). The Sellers have delivered or made available to the
Buyer copies of (i) each Company Benefit Plan, (ii) the most recent summary plan
description for each Company Benefit Plan for which such a summary plan
description is required and (iii) the most recent favorable determination
letters from the IRS with respect to each Company Benefit Plan intended to
qualify under Section 401(a) of the Code.

 

(b) Except as set forth in Section 4.15 of the Disclosure Schedule: (i) none of
the Company Benefit Plans is subject to Title IV of ERISA; (ii) each Company
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
is subject to a favorable determination letter from the IRS and, to the
Knowledge of the Sellers, no event has occurred and no condition exists that is
reasonably likely to result in the revocation of any such determination; and
(iii) each Company Benefit Plan is in compliance with all applicable provisions
of ERISA and the Code, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

(c) Neither the execution or delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement could reasonably be expected to,
either alone or in conjunction with any other event (whether contingent or
otherwise), (i) result in any payment or benefit becoming due or payable, or
required to be provided, to any current or former director, employee or
independent contractor of the Companies, (ii) increase the amount or value of
any benefit or compensation otherwise payable or required to be provided to any
such current or former director, employee or independent contractor, or result
in the acceleration of the time of payment, vesting or funding of any such
benefit or compensation or (iii) result in any amount failing to be deductible
by reason of Section 280G of the Code.

 

4.16 Labor and Employment Matters. Section 4.16 of the Disclosure Schedule sets
forth a list of all written employment agreements that obligate the Companies to
pay an annual salary of $50,000 or more and to which the Companies are a party.
To the Knowledge of the Sellers, there are no pending labor disputes, work
stoppages, requests for representation, pickets, work slow-downs due to labor
disagreements or any actions or arbitrations that involve the labor or
employment relations of the Companies. The Companies are not a party to any
collective bargaining agreement. The Companies are in compliance with all
foreign, federal and state laws respecting employment and employment practices,
terms and conditions of employment, wages and hours and nondiscrimination in
employment, and are not engaged in any unfair labor practice. There is no charge
pending or, to the Knowledge of the Sellers, threatened against any of the
Companies alleging unlawful discrimination in employment practices before any
court or agency and there is no charge of or proceeding with regard to any
unfair labor practice against any of the Companies pending before the National
Labor Relations Board or any similar entity. Each Company (i) has properly
classified and treated all of its workers as independent contractors or
employees and (ii) has, to the extent permitted by law, properly classified and
treated all of its employees as “exempt” or “nonexempt” from overtime
requirements under applicable law.

 



  20

   



 

4.17 Environmental Matters. Except for any matter that would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, to the Knowledge of the Sellers (i) the Companies are in compliance with
all applicable Laws relating to protection of the environment (“Environmental
Laws”), (ii) the Companies possess and are in compliance with all Permits
required under any Environmental Law for the conduct of their operations. There
are no Actions pending against the Companies alleging a violation of any
Environmental Law.

 

4.18 Insurance. Section 4.18 of the Disclosure Schedule sets forth a list of
each insurance policy that covers the Companies or their businesses, properties,
assets, directors, officers or employees. Such insurance policies (a) are in
full force and effect in all material respects and the Companies are not in
violation or breach of or default under any of its obligations under any such
insurance policy, except where such default would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect, (b)
are sufficient for compliance in all material respects by the Company with all
requirements of Law and of all agreements to which the Companies are a party,
and (c) are valid, outstanding and enforceable policies.

 

4.19 Brokers’ Fees. Except as set forth in Section 4.19 of the Disclosure
Schedule, the Companies have no Liability to pay any fees or commissions to any
broker, finder or agent with respect to this Agreement, the Acquisition or the
transactions contemplated by this Agreement.

 

4.20 Certain Business Relationships with the Company. Except as set forth in
Section 4.20 of the Disclosure Schedule, no Seller, nor any Affiliate of a
Seller, has been involved in any business arrangement or relationship with the
Companies within the past 12 months, and no Seller, nor any Affiliate of a
Seller, owns any asset, tangible or intangible, which is used in the business of
the Companies.

 

4.21 Equipment. Section 4.21 of the Disclosure Schedule sets forth a complete
and accurate list of all furniture, fixtures and equipment (collectively, the
“Equipment”), owned by the Companies other than items having a net book or
market value individually of less than five thousand dollars ($5,000) or
expensed for tax purposes, as of the date of the Financial Statements. The
Companies have not acquired an item of Equipment for in excess of such amount
since such date. The personal property leases listed in Section 4.21 of the
Disclosure Schedule include all leases by the Companies of any material items of
leased personal property used in the business of the Companies. The Equipment,
and all personal property held by the Companies under the personal property
leases, are utilized by the Companies in the ordinary course of business.

 

4.22 Inventories. All of the Companies’ inventories consist solely of, and will
consist solely of, material and goods of a quality and quantity which are usable
or saleable in the normal course of the business carried on by the Companies.
Such inventories are adequate for present needs of the business of the
Companies, and shall be fairly reflected on the books of account of the
Companies in accordance with best practices and consistent with the Companies’
previous accounting methods.

 



  21

   



 

4.23 Vendors. Section 4.23 of the Disclosure Schedule lists the five (5) largest
vendors of the Companies based on the dollar amount of purchases and sales for
the fiscal year ended December 31, 2015. The relationships of the Companies with
such vendors are good commercial working relationships, and no vendor of
material importance to the Companies has (a) cancelled or otherwise terminated,
or threatened to cancel or otherwise to terminate, its relationship with the
Companies, or (b) during the last twelve (12) months decreased materially, or
threatened to decrease or limit materially, its services, supplies or materials
for use in the business of the Companies.

 

4.24 Intentionally Deleted.

 

4.25 Potential Conflicts of Interest. Except as set forth in Section 4.25 of the
Disclosure Schedule, no officer, director, manager, member, stockholder (or
Affiliate thereof) or, to the Knowledge of the Sellers, employee of the
Companies (a) owns, directly or indirectly, any interest in (excepting not more
than 1% stock or other equity securities for investment purposes in securities
of publicly held and traded companies) or is an officer, director, manager,
employee or consultant of any Person which is a competitor, lessor, lessee,
customer or supplier of any of the Companies, unless such interest is owned on
the date hereof and such Person is not within a ten (10) mile radius of any of
the fitness clubs currently being operated by each of the Companies; (b) owns,
directly or indirectly, in whole or in part, any tangible or intangible property
which any of the Companies is using or the use of which is necessary for their
business; (b) has any cause of action or other claim whatsoever against, or owes
any amount to, any of the Companies, except for claims in the ordinary course of
business, such as for accrued vacation pay, accrued benefits under any Company
Benefit Plan and similar matters and agreements; or (c) is party to any
agreement, contract or commitment with any of the Companies or has received any
loan, advance or investment from any of the Companies that has not been repaid
in full prior to the date hereof.

 

4.26 Product Warranty; Product Liability. None of the Companies manufactures any
products.

 

4.27 Officers and Directors; Bank Accounts, Signing Authority, Powers of
Attorney. Section 4.27 of the Disclosure Schedule lists all officers and
directors (or equivalent governing positions) of the Companies. Except as set
forth in Section 4.27 of the Disclosure Schedule, the Companies do not have an
account or safe deposit box in any bank and no Person has any power, whether
singly or jointly, to sign any checks on behalf of the Companies, to withdraw
any money or other property from any bank, brokerage or other account of the
Companies or to act under any power of attorney granted by the Companies at any
time for any such purpose. Section 4.27 of the Disclosure Schedule also sets
forth the names of all Persons authorized to borrow money or sign notes on
behalf of the Companies.

 

4.28 Members. Section 4.28 of the Disclosure Schedule contains (i) a list of all
current members of the Business of the Companies that includes all pertinent
details regarding their membership; and (ii) a form of membership agreement and
other membership documents used by the Companies.

 



  22

   



 

4.29 Accounts Receivable. All accounts and notes receivable of the Business
arose in the ordinary and usual course of the Business, represent valid
obligations due, and either have been collected in full or, to the Sellers’
Knowledge, will be collected in full not later than 60 days after the invoice or
due date of such receivables.

 

4.30 Disclosure. The representations and warranties contained in this Article IV
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Article IV not misleading.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

The Buyer represents and warrants to the Sellers that each statement contained
in this Article V is true and correct as of the date hereof.

 

5.1 Organization; Authorization.

 

(a) The Buyer is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware.

 

(b) The Buyer has the requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Buyer of this Agreement and the consummation by the Buyer of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Buyer, and no other action is necessary on the part of the Buyer to
authorize this Agreement or to consummate the Acquisition or the other
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Buyer and, assuming the due authorization, execution and
delivery by each other party hereto, constitutes a legal, valid and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except as limited by (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Laws relating to creditors’
rights generally and (ii) general principles of equity, whether such
enforceability is considered in a proceeding in equity or at Law.

 

5.2 Capitalization.

 

(a) The authorized capital stock of the Buyer consists of 5,000 shares of Common
Stock, par value $0.001 per share, of which 100 shares are issued and
outstanding. No other capital stock of the Buyer is authorized, issued or
outstanding.

 



  23

   



 

(b) Except as contemplated herein, the Buyer has no plans or agreements pursuant
to which it has granted or committed to grant any option or right to acquire
capital stock or any other award payable in or based upon the capital stock of
the Buyer. There are no outstanding options, warrants or other securities or
subscription, preemptive or other rights convertible into or exchangeable or
exercisable for any capital stock or other equity or voting interests of the
Buyer and there are no “phantom interest” rights, interest appreciation rights
or other similar rights with respect to the Buyer. There are no Contracts of any
kind to which the Buyer is a party or by which the Buyer is bound, obligating
the Buyer to issue, deliver, grant or sell, or cause to be issued, delivered,
granted or sold, additional capital stock, or other equity or voting interests
in, or options, warrants or other securities or subscription, preemptive or
other rights convertible into, or exchangeable or exercisable for, capital
stock, or other equity or voting interests in, the Buyer, or any “phantom
interests” right, interest appreciation right or other similar right with
respect to the Buyer, or obligating the Buyer to enter into any such Contract.

 

(c) There are no securities or other instruments or obligations of the Buyer,
the value of which is in any way based upon or derived from any equity or voting
interests of the Buyer or having the right to vote (or convertible into, or
exchangeable or exercisable for, securities having the right to vote) on any
matters on which any of the Buyer’s stockholders may vote.

 

(d) There are no Contracts, contingent or otherwise, obligating the Buyer to
repurchase, redeem or otherwise acquire any capital stock of, or other equity or
voting interests in, the Buyer. There are no voting trusts, registration rights
agreements or member agreements to which the Buyer is a party with respect to
the voting of capital stock of the Buyer or with respect to the granting of
registration rights for any of the capital stock of the Buyer. There are no
rights plans affecting the Buyer.

 

(e) There are no bonds, debentures, notes or other indebtedness of the Buyer.

 

5.3 Noncontravention.

 

(a) Neither the execution and the delivery of this Agreement, nor the
consummation of the Acquisition and the other transactions contemplated by this
Agreement, will, with or without the giving of notice or the lapse of time or
both, (i) violate any provision of the certificate of incorporation or bylaws
(or comparable organization documents, as applicable) of the Buyer, (ii) violate
any Law applicable to the Buyer on the date hereof or (iii) violate any Contract
to which the Buyer is a party, except in the case of clauses (ii) and (iii) to
the extent that any such violation would not reasonably be expected to prevent
or materially delay the consummation of the Acquisition and the other
transactions contemplated by this Agreement.

 

(b) The execution and delivery of this Agreement by the Buyer does not, and the
performance of this Agreement by the Buyer will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity, except for (i) the filings set forth in Section 4.4 of the
Disclosure Schedule or (ii) where the failure to take such action would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the assets, properties, condition (financial or otherwise),
operations of the Buyer and any of its Subsidiaries, taken as a whole.

 

5.4 Brokers’ Fees. The Buyer has no Liability to pay any fees or commissions to
any broker, finder or agent with respect to this Agreement, the Acquisition or
the transactions contemplated by this Agreement that could result in any
Liability being imposed on the Sellers or the Companies.

 



  24

   



 

ARTICLE VI

COVENANTS

 

6.1 Consents. The Companies will use their commercially reasonable efforts to
obtain any required third-party consents to the Acquisition and the other
transactions contemplated by this Agreement in writing from each Person.

 

6.2 Operation of the Companies’ Business. During the period commencing on the
date hereof and ending at the earlier of the Closing and the termination of this
Agreement in accordance with Article VIII, each Company, except (i) as otherwise
contemplated by this Agreement, (ii) as required by applicable Law or (iii) with
the prior written consent of Buyer (which consent will not be unreasonably
withheld, conditioned or delayed), will use commercially reasonable efforts to
carry on its business in a manner consistent with past practice and not take any
action or enter into any transaction that would result in the following:

 

(a) any change in the articles of organization or formation or the limited
liability company operating agreement of such Company or any amendment of any
material term of any outstanding security of such Company;

 

(b) any issuance or sale of any additional membership interests of, or rights of
any kind to acquire any membership interests of, such Company;

 

(c) any incurrence, guarantee or assumption by such Company of any indebtedness
for borrowed money other than in the ordinary course of business in amounts and
on terms consistent with past practice;

 

(d) any change in any method of accounting, accounting principle or accounting
practice by such Company which would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect;

 

(e) except in the ordinary course of business (i) any adoption or material
amendment of any Company Benefit Plan, (ii) any entry into any collective
bargaining agreement with any labor organization or union, (iii) any entry into
an employment agreement or (iv) any increase in the rate of compensation to any
employee in an amount that exceeds 10% of such employee’s current compensation;
provided, that such Company may (A) take any such action for employees in the
ordinary course of business or pursuant to any existing Contracts or Company
Benefit Plans and (B) adopt or amend any Company Benefit Plan if the cost to
such Person of providing benefits thereunder is not materially increased;

 

(f) except in the ordinary course of business, any cancellation, modification,
termination or grant of waiver of any material Permits or material Contracts to
which such Company is a party, which cancellation, modification, termination or
grant of waiver would, individually or in the aggregate, have a Company Material
Adverse Effect;

 

(g) any change in the Tax elections made by such Company or in any accounting
method used by such Company for Tax purposes, where such change in the Tax
election or accounting method may have a material adverse effect upon the Tax
Liability of such Company for any period or set of periods beginning after the
Closing Date, or the settlement or compromise of any material income Tax
Liability of such Company;

 



  25

   



 

(h) except in the ordinary course of business, any acquisition or disposition of
any business or any material property or asset of any Person (whether by merger,
consolidation or otherwise) by such Company;

 

(i) any grant of a Lien on any properties and assets of such Company that would
have, individually or in the aggregate, a Company Material Adverse Effect; or

 

(j) any entry into any agreement or commitment to do any of the foregoing.

 

6.3 Access. The Companies will permit the Buyer and its Representatives to have
reasonable access at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Companies, to the premises,
properties, personnel, books, records (including Tax records), Contracts and
documents of or pertaining to the Companies. Notwithstanding the foregoing,
Buyer understands that any access to the Sellers’ facilities, management and/or
employees must first be coordinated and approved by Pleasant A. Lewis (“PAL”).

 

6.4 Notice of Developments.

The Sellers and the Companies will give prompt written notice to the Buyer of
any event that would reasonably be expected to give rise to, individually or in
the aggregate, a Company Material Adverse Effect or would reasonably be expected
to cause a breach of any of their respective representations, warranties,
covenants or other agreements contained herein. The Buyer will give prompt
written notice to the Sellers and the Companies of any event that could
reasonably be expected to cause a breach of any of its representations,
warranties, covenants or other agreements contained herein or could reasonably
be expected to, individually or in the aggregate, prevent or materially delay
the consummation of the Acquisition and the other transactions contemplated by
this Agreement. The delivery of any notice pursuant to this Section 6.4 will not
limit, expand or otherwise affect the remedies available hereunder (if any) to
the party receiving such notice.

 

6.5 No Solicitation.

 

(a) The Sellers and the Companies will, and will cause each of their
Representatives to, cease immediately any existing discussions regarding a
Transaction Proposal.

 

(b) From and after the date of this Agreement, without the prior consent of the
Buyer, none of the Sellers nor the Companies will, nor will they authorize or
permit any of their respective Representatives to, directly or indirectly
through another Person to, (i) solicit, initiate or encourage (including by way
of furnishing information), or take any other action designed to facilitate any
inquiries, proposals or offers from any Person that constitute, or would
reasonably be expected to constitute, a Transaction Proposal, (ii) participate
in any discussions or negotiations (including by way of furnishing information)
regarding any Transaction Proposal or (iii) otherwise cooperate in any way with,
or assist or participate in, facilitate or encourage, any effort or attempt by
any other Person to do or seek any of the foregoing.

 



  26

   



 

(c) In addition, the Sellers shall immediately communicate to the Buyer the
terms of any Transaction Proposal received by any of the Sellers or the
Companies, or any of their Representatives.

 

6.6 Taking of Necessary Action; Further Action. Subject to the terms and
conditions of this Agreement, the Sellers, the Companies and Buyer will take all
such reasonable and lawful action as may be necessary or appropriate in order to
effectuate the Acquisition in accordance with this Agreement as promptly as
practicable.

 

6.7 Covenant not to Compete. For a period of three (3) years from and after the
Closing (the “Noncompetition Period”), the Sellers shall not engage directly or
indirectly in any business that is competitive with the current business of the
Companies (the “Business”) within a five (5) mile radius of any of the fitness
clubs currently being operated by each of the Companies; provided, however, that
no owner of less than 1% of the outstanding stock of any publicly-traded
corporation shall be deemed to engage solely by reason thereof in any of its
businesses. During the Noncompetition Period, the Sellers shall not induce or
attempt to induce any customer or supplier of the Buyer or any affiliate of the
Buyer to terminate its relationship with the Buyer or any Affiliate of the Buyer
or to enter into any business relationship to provide or purchase the same or
substantially the same services as are provided to or purchased from the
Business which might harm the Buyer or any Affiliate of the Buyer. During the
Noncompetition Period, the Sellers shall not, on behalf of any entity other than
the Buyer or an Affiliate of the Buyer, hire or retain, or attempt to hire or
retain, in any capacity any Person who is, or was at any time during the
preceding twelve (12) months, an employee or officer of the Buyer or an
Affiliate of the Buyer. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 6.7 is invalid
or unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

 

Notwithstanding the foregoing, the Buyer acknowledges that, as of the date
hereof, certain members of the Sellers have ownership interests in fitness clubs
(the “Existing Club Ownership”) located at (i) 3195 U.S. Highway 98 North,
Lakeland, Florida, (ii) 3625 South Florida Avenue, Lakeland, Florida, (iii) 5636
Cypress Gardens Boulevard, Winter Haven, Florida, and (iv) 1164 Havendale
Boulevard, Winter Haven, Florida (collectively, the “Existing Clubs”) and that
such Existing Club Ownership shall not be deemed a violation of this Section
6.7. In addition, during the Noncompetition Period, the Buyer agrees not to
engage, directly or indirectly, in any business that is competitive with the
current business of the Existing Clubs within a five (5) mile radius of any such
club.

 

6.8 Bylaws of the Buyer. The Sellers acknowledge and agree that the Buyer Shares
and the transfer thereof are governed by the terms and provisions of the bylaws
of the Buyer, and any Seller who receives Buyer Shares shall not sell, assign,
pledge or otherwise transfer all or any portion of the Buyer Shares or any right
or interest therein, whether voluntarily, involuntarily, by operation of law, by
gift or otherwise, except by a transfer which meets the requirements specified
in the bylaws of the Buyer. Such Sellers shall otherwise comply with the
provisions of the bylaws of the Buyer as they relate to the Buyer Shares.

 



  27

   



 

Any issuance by the Buyer of equity securities at a price per share below a
pre-money valuation of $7.4 million must be approved by a majority of the board
of directors, including at least one (1) Seller designee.

 

6.9 Financial Information. The Sellers shall cooperate with the Buyer and the
Buyer’s independent certified public accounting firm in order to enable the
Buyer to create audited financial statements prepared in accordance with GAAP
for the two full fiscal years preceding the Closing Date by making available the
Companies’ records as they are maintained in the ordinary course of business and
answering reasonable questions.

 

6.10 Management Fee. The Sellers acknowledge and agree that from and after the
Closing Date, 1847 Holdings LLC, a Delaware limited liability company (“1847
Holdings”), will charge the Buyer an annual management fee of $300,000, and
which fee shall cover management consulting services to be provided by 1847
Holdings.

 

6.11 Disclosure Schedule.

 

(a) The parties acknowledge and agree that (i) the Sellers and the Companies
have not yet delivered a definitive Disclosure Schedule to this Agreement or the
Allocation Schedule to the Buyer, and (ii) Buyer has not been provided with
copies of, nor had an opportunity to review, the items to be referred to on the
Disclosure Schedule. The Sellers shall deliver (and shall cause the Companies to
deliver) to the Buyer all of the schedules, including a definitive Disclosure
Schedule to the Agreement and the Allocation Schedule, and documents referred to
thereon, in final form within 60 business days of the date hereof. The Buyer
shall have 10 business days following delivery of such schedules and such
documents in which to terminate this Agreement if the Buyer objects to any
information contained in such schedules or the contents of any such document and
the Buyer and the Sellers cannot agree on mutually satisfactory modifications
thereto.

 

(b) The Sellers shall have the right from time to time after the date hereof to
deliver written updates of the Disclosure Schedule to reflect matters that
existed, occurred or arose prior to or after the date hereof up to Closing and
were not included on the Disclosure Schedule but should be so included, or to
create new exceptions to the Disclosure Schedule where the text of the Agreement
does not expressly contemplate an exception requiring disclosure on the
Disclosure Schedule to which the Sellers obtain or become aware of between
signing and Closing (the “Updated Disclosure Schedule”). Disclosures set forth
in the Updated Disclosure Schedule shall be referred to as “Updated Matters.”

 

(c) If the Updated Matters set forth a situation that would have a Company
Material Adverse Effect and reflect matters that existed, occurred or arose
prior to the date hereof and should have been disclosed upon the signing of this
Agreement, then the Buyer shall be entitled to (i) terminate this Agreement upon
written notice to the Sellers and the Companies or (ii) waive its rights to
terminate this Agreement and its rights to indemnification under Article IX
relating to such Updated Matters and proceed with the Closing in which case such
Updated Disclosure Schedule shall constitute final Disclosure Schedule for the
purposes of this Agreement.

 



  28

   



 

(d) If the Updated Matters set forth a situation that would have a Company
Material Adverse Effect and reflect matters that arise after the signing of this
Agreement, then the Buyer shall be entitled to (i) terminate this Agreement upon
written notice to Sellers and the Company or (ii) waive its rights to terminate
this Agreement and its rights to indemnification under Article IX relating to
such Updated Matters and proceed with the Closing in which case such Updated
Disclosure Schedule shall constitute final Disclosure Schedule for the purposes
of this Agreement.

 

6.12 No Mandatory Capital Calls. The Buyer agrees that neither the board of
directors of the Buyer nor any stockholder of the Buyer shall have the authority
or right to make any mandatory capital call that requires any of the Sellers to
contribute capital or any other property to the Buyer from and after the date
hereof. For the avoidance of doubt, the Buyer shall under no circumstances be
able to require the Sellers as holders of 13.5% of the equity of the Buyer to
invest any funds into the Buyer and the Sellers shall have absolutely no
financial liability toward the Buyer as a result of their ownership of the 13.5%
equity stake in the Buyer.

 

ARTICLE VII

CONDITIONS TO OBLIGATIONS TO CLOSE

 

7.1 Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the Acquisition is subject to the satisfaction or waiver by the Buyer
of the following conditions:

 

(a) The representations and warranties of the Sellers set forth in this
Agreement will be true and correct in all respects as of the date of this
Agreement and as of the Closing Date (except to the extent such representations
and warranties speak as of another date, in which case such representations and
warranties will be true and correct as of such other date), except where the
failure of such representations and warranties to be so true and correct
(without giving effect to any limitation as to “materiality” or “Material
Adverse Effect” set forth therein) does not have, and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. The Buyer will have received a certificate signed by the Sellers to such
effect.

 

(b) Each Seller and each Company will have performed all covenants required to
be performed by it under this Agreement at or prior to the Closing, except where
the failure to perform does not have, and would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect or
materially adversely affect the ability of each Seller and each Company to
consummate the Acquisition or perform its other obligations hereunder. The Buyer
will have received a certificate signed by the Sellers to such effect.

 

(c) The Buyer shall have completed its business, accounting and legal due
diligence review of the Companies and the Business, their assets and
liabilities, and the results thereof shall be reasonably satisfactory to the
Buyer.

 



  29

   



 

(d) There shall not have been any occurrence, event, incident, action, failure
to act, or transaction since the date of the Financial Statements, which has had
or is reasonably likely to cause a Company Material Adverse Effect.

 

(e) All applicable waiting periods (and any extensions thereof) will have
expired or otherwise been terminated, and the parties hereto will have received
all other authorizations, consents and approvals of all Governmental Entities in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

(f) No temporary, preliminary or permanent restraining Order preventing the
consummation of the Acquisition will be in effect.

 

(g) Each party, as appropriate, shall have obtained any required consents,
permits, licenses, approvals or notifications of any lenders, lessors,
suppliers, customers or other third parties for which the Buyer will assume
responsibility for properly completing any and all necessary forms required when
applying for and securing any necessary transfers.

 

(h) The Sellers shall have obtained releases of any liens, charges or
encumbrances against any of the assets of the Companies, at the Sellers’
expense.

 

(i) The Buyer shall have received such pay-off letters and releases relating to
indebtedness as it shall have requested and such pay-off letters shall be in
form and substance satisfactory to it.

 

(j) The Buyer shall have received fully-executed employment and non-competition
agreements with PAL and Kenneth L. Cummings in form and substance satisfactory
to the Buyer.

 

(k) To the extent that the leased Real Property is owned by the Sellers, the
Sellers shall have executed new leases or appropriate amendments to the existing
leases for such Real Property that are mutually satisfactory to the parties.

 

(l) Each Company shall have delivered evidence reasonably satisfactory to the
Buyer of such Company’s organization and proceedings and its existence in the
jurisdiction in which it is formed, including evidence of such existence as of
the Closing.

 

(m) The Buyer shall have obtained on terms and conditions satisfactory to it all
financing it needs in order to consummate the transactions contemplated hereby
and fund the working capital requirements of the Companies after the Closing.

 

(n) The board of directors of the Buyer shall have been increased to five (5)
and shall consist of Ellery W. Roberts, two persons designated by the Sellers
and two persons designated by 1847 Holdings.

 

(o) All actions to be taken by the Sellers in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Buyer.

 



  30

   



 

7.2 Conditions to Obligation of the Sellers and the Companies. The obligation of
the Sellers and the Companies to consummate the Acquisition is subject to the
satisfaction or waiver by the Sellers of the following conditions:

 

(a) (i) The Buyer shall have delivered the Cash Portion of the Purchase Price
and the Gross-Up Amount, if any, to the Sellers in cash or by wire transfer of
funds pursuant to Section 2.1(a) above and in accordance with the Allocation
Schedule; and (ii) the Sellers shall have received the Buyer Shares pursuant to
Section 2.1(b) above and the Buyer Notes pursuant to Section 2.1(c) above in
accordance with the Allocation Schedule.

 

(b) The representations and warranties of the Buyer set forth in this Agreement
will be true and correct in all respects as of the date of this Agreement and as
of the Closing Date (except to the extent such representations and warranties
speak as of another date, in which case such representations and warranties will
be true and correct as of such other date), except where the failure of such
representations and warranties to be so true and correct does not adversely
affect the ability of the Buyer to consummate the Acquisition and the other
transactions contemplated by this Agreement. The Sellers will have received
certificates signed on behalf of the Buyer to such effect.

 

(c) The Buyer will have performed all of the covenants required to be performed
by it under this Agreement at or prior to the Closing except such failures to
perform as do not materially adversely affect the ability of the Buyer to
consummate the Acquisition and the other transactions contemplated by this
Agreement. The Sellers will have received certificates signed on behalf of the
Buyer to such effect.

 

(d) All applicable waiting periods (and any extensions thereof) will have
expired or otherwise been terminated and the parties hereto will have received
all other authorizations, consents and approvals of all Governmental Entities in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

(e) No temporary, preliminary or permanent restraining Order preventing the
consummation of the Acquisition will be in effect.

 

(f) Each party, as appropriate, shall have obtained any required consents,
permits, licenses, approvals or notifications of any Governmental Entities,
lenders, lessors, suppliers, customers or other third parties for which the
Buyer will assume responsibility for properly completing any and all necessary
forms required when applying for and securing any necessary transfers.

 

(g) The Buyer shall have obtained on terms and conditions satisfactory to it all
financing it needs in order to consummate the transactions contemplated hereby
and fund the working capital requirements of the Companies after the Closing.

 



  31

   



 

(h) The Buyer shall have received a capital contribution in cash, from 1847
Holdings in the amount of at least $6,407,407; and (ii) any Seller who receives
Buyer Shares shall have entered into a stockholders’ agreement with 1847
Holdings, being the only other stockholders of the Buyer, in form and substance
reasonably satisfactory to such Sellers, which provides, inter alia, that such
Sellers shall have no obligation, directly or indirectly, to personally guaranty
any amount(s) of the Buyer’s indebtedness.

 

(i) The board of directors of the Buyer shall have been increased to five (5)
and shall consist of Ellery W. Roberts, two persons designated by the Sellers
and two persons designated by 1847 Holdings.

 

(j) All actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to the Sellers.

 

ARTICLE VIII

TERMINATION; AMENDMENT; WAIVER

 

8.1 Termination of Agreement. This Agreement may be terminated as follows:

 

(a) by mutual written consent of the Buyer and the Sellers at any time prior to
the Closing;

 

(b) by either the Buyer or the Sellers if any Governmental Entity will have
issued an Order or taken any other action permanently enjoining, restraining or
otherwise prohibiting the transactions contemplated by this Agreement;

 

(c) by either the Buyer or the Sellers if the Closing does not occur on or
before the date that is the one-hundred eighty (180) days following the date of
this Agreement; provided that the right to terminate this Agreement under this
Section 8.1(c) will not be available to any party whose breach of any provision
of this Agreement results in the failure of the Closing to occur by such time;

 

(d) by the Buyer if any Seller or any Company has breached its respective
representations and warranties or any covenant or other agreement to be
performed by it in a manner such that the Closing conditions set forth in
Section 7.1(a) or 7.1(b) would not be satisfied; or

 

(e) by the Sellers if the Buyer has breached its representations and warranties
or any covenant or other agreement to be performed by it in a manner such that
the Closing conditions set forth in Section 7.2(b) or 7.2(c) would not be
satisfied.

 



  32

   



 

8.2 Effect of Termination. In the event of termination of this Agreement by
either the Sellers or the Buyer as provided in Section 8.1, this Agreement will
forthwith become void and have no effect, without any Liability (other than with
respect to any suit for breach of this Agreement) on the part of the Buyer, the
Companies or the Sellers (or any member, stockholder agent, consultant or
Representative of any such party); provided, that the provisions of Sections
10.1, 10.6, 10.7, 10.8, 10.11, 10.13, 10.14 and this Section 8.2 will survive
any termination hereof pursuant to Section 8.1.

 

8.3 Amendments. This Agreement may be amended by the parties hereto. This
Agreement may not be amended except by an instrument in writing signed on behalf
of the Buyer, the Companies and the Sellers.

 

8.4 Waiver. At any time prior to the Closing, the Buyer may (a) extend the time
for the performance of any of the covenants, obligations or other acts of the
Sellers and the Companies or (b) waive any inaccuracy of any representations or
warranties or compliance with any of the agreements, covenants or conditions of
the Sellers or any conditions to its own obligations. Any agreement on the part
of the Buyer to any such extension or waiver will be valid only if such waiver
is set forth in an instrument in writing signed on its behalf by its duly
authorized officer. At any time prior to the Closing, the Sellers and the
Companies may (a) extend the time for the performance of any of the covenants,
obligations or other acts of the Buyer or (b) waive any inaccuracy of any
representations or warranties or compliance with any of the agreements,
covenants or conditions of the Buyer or any conditions to its own obligations.
Any agreement on the part of the Sellers and the Companies to any such extension
or waiver will be valid only if such waiver is set forth in an instrument in
writing signed by the Sellers and the Companies. The failure of any party to
this Agreement to assert any of its rights under this Agreement or otherwise
will not constitute a waiver of such rights. The waiver of any such right with
respect to particular facts and other circumstances will not be deemed a waiver
with respect to any other facts and circumstances, and each such right will be
deemed an ongoing right that may be asserted at any time and from time to time.

 



  33

   



 

ARTICLE IX

INDEMNIFICATION

 

9.1 Survival. The representations, warranties made herein and in any certificate
delivered in connection herewith shall survive for a period of fifteen (15)
months following the Closing Date, at which time they shall expire; provided,
however, that (a) the representations and warranties set forth in Sections 3.1,
3.3, 3.4, 4.1, 4.3, and 4.19 of this Agreement (the “Fundamental
Representations”) shall survive until the expiration of the applicable statute
of limitations and (b) the representations and warranties in Section 4.6 of this
Agreement shall survive until the expiration of the applicable statute of
limitations. If written notice of a claim has been given prior to the expiration
of the applicable representations and warranties, then notwithstanding any
statement herein to the contrary, the relevant representations and warranties
shall survive as to such claim, until such claim is finally resolved. Unless a
specified period is set forth in this Agreement (in which event such specified
period will control), all agreements and covenants contained in this Agreement
will survive the Closing and remain in effect until thirty (30) days after the
expiration of the applicable statutes of limitations. To avoid any doubt, the
parties agree that the time limitations herein limit the time in which a claim
may be brought even though such time limits may be less than those otherwise
afforded under applicable statutes of limitations. In the event that a claim has
been brought within such time periods, the running of such time prior to the
final adjudication of such claim shall not time bar the continuation of such
claim.

 

9.2 Indemnification by Sellers. From and after the Closing, each Seller hereby
agrees, solely with respect to and to the extent of such Seller’s pro rata
Interest in a specific Company (as more particularly set forth in Exhibit A), to
indemnify, defend and save the Buyer and, to the extent applicable, its
Affiliates, stockholders, officers, directors, employees, agents and
representatives (each, a “Buyer Indemnified Party” and collectively, the “Buyer
Indemnified Parties”) harmless from and against any and all liabilities,
deficiencies, demands, claims, Actions, assessments, losses, costs, expenses,
interest, fines, penalties and damages (including reasonable fees and expenses
of attorneys and accountants and costs of investigation) (individually and
collectively, the “Losses”) suffered, sustained or incurred by any Buyer
Indemnified Party arising out of or otherwise by virtue of: (a) any breach of
any of the representations or warranties of such Seller or the Companies
contained in Article III or IV of this Agreement or (b) the failure of such
Seller to perform any of its covenants or obligations contained in this
Agreement.

 

9.3 Indemnification by Buyer. From and after the Closing, the Buyer agrees to
indemnify, defend and save the Sellers and to the extent applicable, the
Sellers’ Affiliates, employees, agents and representatives (each, a “Seller
Indemnified Party” and collectively the “Seller Indemnified Parties”) harmless
from and against any and all Losses sustained or incurred by any Seller
Indemnified Party arising out of or otherwise by virtue of: (a) any breach of
any of the representations and warranties of Buyer contained in Article V of
this Agreement or (b) the failure of the Buyer to perform any of its covenants
or obligations contained in this Agreement.

 



  34

   



 

9.4 Indemnification Procedure.

 

(a) If a Buyer Indemnified Party or a Seller Indemnified Party seeks
indemnification under this Article IX, such party (the “Indemnified Party”)
shall give written notice to the other party (the “Indemnifying Party”) of the
facts and circumstances giving rise to the claim. In that regard, if any Action,
Liability or obligation shall be brought or asserted by any third party which,
if adversely determined, would entitle the Indemnified Party to indemnity
pursuant to this Article IX (a “Third-Party Claim”), the Indemnified Party shall
promptly notify the Indemnifying Party of such Third-Party Claim in writing,
specifying the basis of such claim and the facts pertaining thereto, and the
Indemnifying Party, if the Indemnifying Party so elects, shall assume and
control the defense thereof (and shall consult with the Indemnified Party with
respect thereto), including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all necessary expenses. If the
Indemnifying Party elects to assume control of the defense of a Third-Party
Claim, the Indemnified Party shall have the right to employ counsel separate
from counsel employed by the Indemnifying Party in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of the Indemnified
Party unless (i) the Indemnifying Party has been advised by the Indemnifying
Party’s counsel that a reasonable likelihood exists of a conflict of interest
between the Indemnifying Party and the Indemnified Party, or (ii) the
Indemnifying Party has failed to assume the defense and employ counsel; in which
case the fees and expenses of the Indemnified Party’s counsel shall be paid by
the Indemnifying Party. All claims other than Third-Party Claims (a “Direct
Claim”) may be asserted by the Indemnified Party giving notice to the
Indemnifying Party. Absent an emergency or other extenuating circumstance, the
Indemnified Party shall give written notice to the Indemnifying Party of such
Direct Claim prior to taking any material actions to remedy such Direct Claim.

 

(b) In no event shall the Indemnified Party pay or enter into any settlement of
any claim or consent to any judgment with respect to any Third-Party Claim
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld, conditioned or delayed) if such settlement or
judgment would require the Indemnifying Party to pay any amount. The
Indemnifying Party may enter into a settlement or consent to any judgment
without the consent of the Indemnified Party so long as (i) such settlement or
judgment involves monetary damages only and (ii) a term of the settlement or
judgment is that the Person or Persons asserting such Third-Party Claim
unconditionally release all Indemnified Parties from all liability with respect
to such claim; otherwise the consent of the Indemnified Party shall be required
in order to enter into any settlement of, or consent to the entry of a judgment
with respect to, any Third-Party Claim, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

9.5 Failure to Give Timely Notice. A failure by an Indemnified Party to provide
notice as provided in Section 9.4 will not affect the rights or obligations of
any Person except and only to the extent that, as a result of such failure, any
Person entitled to receive such notice was damaged as a result of such failure
to give timely notice. Nothing contained in this Section 9.5 shall be deemed to
extend the period for which Sellers’ representations and warranties will survive
Closing as set forth in Section 9.1 above.

 



  35

   



 

9.6 Limitation on Indemnification Obligation. Notwithstanding anything in this
Agreement to the contrary, the liability of the Sellers to the Buyer Indemnified
Parties with respect to claims for indemnification pursuant to Section 9.4(a)
(but not with respect to the Fundamental Representations for which recovery
shall not be so limited) is subject to the following limitations:

 

(a) The Sellers shall not, in the aggregate, be liable to the Buyer Indemnified
Parties for Losses arising under Section 9.4(a) (other than with respect to
Fundamental Representations for which recovery shall not be so limited) to the
extent that the amounts otherwise indemnifiable for such breaches exceeds the
Purchase Price.

 

(b) The Sellers shall not be liable to the Buyer Indemnified Parties for Losses
arising under Section 9.4(a) (other than with respect to Fundamental
Representations for which recovery shall not be so limited) until and unless the
aggregate amounts indemnifiable for such breaches exceeds $150,000 (the
“Threshold Amount”). In the event the Buyer Indemnified Parties’ claim for
Losses, in the aggregate, exceed the Threshold Amount, the Buyer Indemnified
Parties shall be entitled to recover Losses above the Threshold Amount.

 

(c) The Sellers shall not be liable to the Buyer Indemnified Parties for Losses
arising under Section 9.4 unless the claim therefor is asserted in writing on or
prior to the expiration of the applicable representation and/or warranty.

 

(d) Losses payable by an Indemnifying Party under this Article IX shall not
include punitive damages, damages related to mental or emotional distress, lost
profits, exemplary damages, consequential damages or damages calculated as a
multiple of earnings.

 

(e) Each Buyer Indemnified Party shall use commercially reasonable efforts to
take and shall cause its Affiliates to take all reasonable steps to mitigate any
Losses upon becoming aware of any event or circumstance that would be reasonably
expected to, or does, give rise thereto.

 

(f) Losses otherwise subject to indemnity hereunder will be calculated after
application of any received insurance proceeds actually received by the
Indemnified Party (net of costs of recovery and the value of any associated
increase in premiums).

 

(g) In calculating any Losses, there shall be deducted any indemnification,
contribution or other similar payment actually recovered by any Buyer
Indemnified Party from any third person directly in connection with such claim,
less any costs of receiving such recovery.

 

(h) Adjustment to Purchase Price. All indemnification payments pursuant to this
Article IX shall be deemed to be adjustments to the Purchase Price.

 

(i) Each of the Seller’s liability under this Article IX is limited to such
Seller’s pro rata ownership interest in a specific Company or specific Companies
(as set forth in Exhibit A).

 



  36

   



 

9.7 Payments. Payments of all amounts owing by an Indemnifying Party under this
Article IX shall be made promptly upon the determination in accordance with this
Article IX that an indemnification obligation is owing by the Indemnifying Party
to the Indemnified Party.

 

ARTICLE X MISCELLANEOUS

 

10.1 Press Releases and Public Announcement. Neither the Buyer on the one hand,
nor the Sellers or the Companies on the other, will issue any press release or
make any public announcement relating to this Agreement, the Acquisition or the
other transactions contemplated by this Agreement without the prior written
approval of the other party; provided, however, that the Buyer may make
regulatory filings referring to this Agreement or attaching a copy hereof as may
be required by applicable Law.

 

10.2 No Third-Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns.

 

10.3 Entire Agreement. This Agreement (including the Exhibits and the Schedules
hereto) constitutes the entire agreement among the parties hereto and supersedes
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, to the extent they related in any way to the subject
matter hereof.

 

10.4 Succession and Assignment. This Agreement will be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party hereto may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval, in the case of assignment by the Buyer, by the Sellers, and, in the
case of assignment by the Sellers or the Companies, the Buyer.

 

10.5 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement, and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

10.6 Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission or mailed (by
registered or certified mail, postage prepaid, return receipt requested) or
delivered by reputable overnight courier, fee prepaid, to the parties hereto at
the addresses of the parties as specified below:

 



  37

   



 



 

If to the Buyer:

c/o 1847 Holdings LLC

590 Madison Avenue, 21st Floor

New York, NY 10022

Attn: Ellery W. Roberts, CEO

Facsimile: 917-793-5950

 

 

 

 

with a copy to:

Bevilacqua PLLC

1050 Connecticut Avenue, NW, Suite 500

Washington, DC 20036

Attn: Louis A. Bevilacqua

Facsimile: 301-874-8635

If to the Companies:

c/o 6726 Curran Street

2nd Floor

McLean, VA 22101

Attn: Ross A. Byington

Facsimile: 703-207-7054

with a copy to:

Scibelli & Associates

500 Auburn Avenue

Wyndmoor, PA 19038

Attn: Arthur P. Scibelli, Jr.

Facsimile: 215-233-9138



 

If to the Sellers: To the addresses specified on Exhibit A hereto

 

Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner set forth herein.

 

10.7 Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the Laws of the State of Florida, without giving
effect to any choice of Law or conflict of Law provision or rule that would
cause the application of the Laws of any jurisdiction other than the State of
Florida.

 

10.8 Consent to Jurisdiction and Service of Process. EACH OF THE PARTIES HERETO
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF FLORIDA AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING
TO THIS AGREEMENT, THE ACQUISITION OR THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT MAY BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES HERETO
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT, THE ACQUISITION OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

10.9 Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and will not affect in any way the meaning or
interpretation of this Agreement.

 



  38

   



 

10.10 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law (a) such provision will
be fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms of such
illegal, invalid or unenforceable provision as may be possible.

 

10.11 Expenses. Except as otherwise provided in this Agreement, whether or not
the Acquisition is consummated, all expenses incurred in connection with this
Agreement and the transactions contemplated hereby will be paid by the party
incurring such expenses. As used in this Agreement, “expenses” means the
out-of-pocket fees and expenses of the financial advisor, counsel and
accountants incurred in connection with this Agreement and the transactions
contemplated hereby.

 

10.12 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

10.13 Limited Recourse. Notwithstanding anything in this Agreement to the
contrary, the obligations and Liabilities of the parties hereunder will be
without recourse to any stockholder or member of such party or any of such
stockholder’s or member’s Affiliates (other than such party, and in the case of
the Buyer, other than 1847 Holdings), or any of their respective Representatives
or agents (in each case, in their capacity as such).

 

10.14 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof and that the parties will be entitled to
specific performance of the terms hereof in addition to any other remedy at Law
or in equity.

 

10.15 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  39

   

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 



 

BUYER:

 

1847 FITNESS, INC.

        By: /s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

    Title:

Chief Executive Officer

         

COMPANIES:

 

CENTRAL FLORIDA HEALTH CLUBS, LLC

  By:

/s/ Pleasant A. Lewis III

Name:

Pleasant A. Lewis III

Title:

Manager

 

CLFL, LLC

  By:

/s/ Pleasant A. Lewis III

Name:

Pleasant A. Lewis III

Title:

Manager

 

MTDR LLC

  By:

/s/ Pleasant A. Lewis III

Name:

Pleasant A. Lewis III

Title:

Manager

 

SCFL, LLC

  By:

/s/ Pleasant A. Lewis III

Name:

Pleasant A. Lewis III

Title:

Manager



 



  40

   



 



 

SELLERS:

 

 

   

/s/ Pleasant A. Lewis II

 

PLEASANT A. LEWIS III

   

 

   

/s/ Kenneth L. Cummings

 

KENNETH L. CUMMINGS

 

GGWH INVESTOR GROUP, LLC

 

By:

/s/ Brett Bossung

Name:

Brett Bossung

Title:

Authorized Signatory

 

GGWH-CLE INVESTOR GROUP, LLC

 

By: /s/ Brett Bossung Name:

Brett Bossung

Title:

Authorized Signatory

 

GGWH-MTDR, LLC

  By: /s/ Brett Bossung Name:

Brett Bossung

Title:

Authorized Signatory

 

GGWH-STC, LLC

  By: /s/ Brett Bossung Name:

Brett Bossung

Title:

Authorized Signatory



 



  41

   



 

EXHIBIT A

 

Schedule of Sellers

 



Name and Address of Seller

 

CFHC

Interests

Owned

 

 

CLFL

Interests

Owned

 

 

MTDR

Interests

Owned

 

 

SCFL

Interests

Owned

 

Pleasant A. Lewis

1665 Highway A1A

Satellite Beach, FL 32937

 

 

53 %

 

 

50 %

 

 

50 %

 

 

50 %

Kenneth L. Cummings

17214 Lake Ingram Road

Winter Garden, FL 34787

 

 

1 %

 

 

5 %

 

 

5 %

 

 

5 %

GGWH Investor Group, LLC

6726 Curran Street, 2nd Floor

McLean, VA 22101

 

 

46 %

 

 

-

 

 

 

-

 

 

 

-

 

GGWH–CLE Investor Group, LLC

6726 Curran Street, 2nd Floor

McLean, VA 22101

 

 

-

 

 

 

45 %

 

 

-

 

 

 

-

 

GGWH-MTDR, LLC

6726 Curran Street, 2nd Floor

McLean, VA 22101

 

 

-

 

 

 

-

 

 

 

45 %

 

 

-

 

GGWH-STC, LLC

6726 Curran Street, 2nd Floor

McLean, VA 22101

 

 

-

 

 

 

-

 

 

 

-

 

 

 

45 %

TOTALS

 

 

100 %

 

 

100 %

 

 

100 %

 

 

100 %



 



  42

   







EXHIBIT B



 

WORKING CAPITAL DETAILS

 

The working capital adjustment shall be calculated in accordance with the
following

 

Plus:

 

Cash and cash equivalents

 

Billing company receivable (money a billing company has collected but not
remitted)

 

Inventory

 

Prepaid expenses *

 

Less:

 

Accounts payable and accrued expenses

 

Sales and excise tax payable

 

Prepaid pro-shop fees (member monies held on account for future pro-shop
purchases)

 

Accrued payroll/commissions and related taxes

 

Estimated cost to service deferred personal training (50% of money collected but
not yet serviced - co. pay's 40% of fee collected, add. 10% to cover payroll
taxes and possible returns)

 

All inter-company balances will be eliminated (and not conveyed) on or prior to
closing.

 



* Most of the prepaid insurance appears on PAL Management, Inc.'s balance sheet.
PAL Management is not being acquired in this transaction. Therefore, prior to
closing accounting adjustments will be made to move such balances to the
individual clubs.



 



 

43



 